Name: 78/788/EEC: Council Decision of 19 September 1978 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-09-23

 Avis juridique important|31978D078878/788/EEC: Council Decision of 19 September 1978 replacing a member of the Committee of the European Social Fund Official Journal L 260 , 23/09/1978 P. 0016 - 0016****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 19 SEPTEMBER 1978 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 78/788/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 CONCERNING THE EUROPEAN SOCIAL FUND ( 1 ), HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING ON 16 APRIL 1980 , WHEREAS A SEAT AS MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MR HUCHON , OF WHICH THE COUNCIL WAS INFORMED ON 27 JULY 1978 ; HAVING REGARD TO THE NOMINATION SUBMITTED BY THE IRISH GOVERNMENT IN A LETTER RECEIVED ON 27 JULY 1978 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR JACQUES HAINZELIN IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MR J . P . HUCHON FOR THE REMAINDER OF THE LATTER ' S TERM OF OFFICE , WHICH EXPIRES ON 16 APRIL 1980 . DONE AT BRUSSELS , 19 SEPTEMBER 1978 . FOR THE COUNCIL THE PRESIDENT H.-D . GENSCHER